                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA


 UNITED STATES OF AMERICA                           )
                                                    )       Case No. 1:20-cr-070-CLC-SKL-02
                                                    )
 v.                                                 )
                                                    )
                                                    )
 LEE ANTONIO CLEMENTS, JR.                          )

                                           ORDER

         Magistrate Judge Susan K. Lee filed a report and recommendation recommending the

  Court: (1) grant Defendant’s motion to withdraw his not guilty plea to Count Two of the three-

  count Second Superseding Indictment; (2) accept Defendant’s plea of guilty to Count Two of

  the Second Superseding Indictment; (3) adjudicate Defendant guilty of the charges set forth in

  Count Two of the Second Superseding Indictment; (4) defer a decision on whether to accept the

  revised plea agreement until sentencing; and (5) find Defendant shall remain in custody until

  sentencing in this matter. (Doc. 116.) Neither party filed a timely objection to the report and

  recommendation. After reviewing the record, the Court agrees with the magistrate judge’s

  report and recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate

  judge’s report and recommendation (Doc. 116) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS

  as follows:

        (1) Defendant’s motion to withdraw his not guilty plea to Count Two of the Second

            Superseding Indictment is GRANTED;

        (2) Defendant’s plea of guilty to Count Two of the Second Superseding Indictment is

            ACCEPTED;

        (3) Defendant is hereby ADJUDGED guilty of the charges set forth in Count Two of the



Case 1:20-cr-00070-CLC-SKL Document 121 Filed 06/14/21 Page 1 of 2 PageID #: 682
          Second Superseding Indictment;

       (4) A decision on whether to accept the revised plea agreement is DEFERRED until

          sentencing; and

       (5) Defendant SHALL REMAIN in custody until sentencing in this matter which is

          scheduled to take place on October 6, 2021 at 2:00 p.m. [EASTERN] before the

          Honorable Curtis L. Collier.

       SO ORDERED.

       ENTER:


                                                /s/
                                                CURTIS L. COLLIER
                                                UNITED STATES DISTRICT JUDGE




                                           2




Case 1:20-cr-00070-CLC-SKL Document 121 Filed 06/14/21 Page 2 of 2 PageID #: 683
